 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6
     AMY BOWMAN,                                         Civil No. 2:18-CV-01222-BAT
 7
              Plaintiff,
 8
              vs.                                         ORDER
 9
     COMMISSIONER OF SOCIAL SECURITY,
10
              Defendant.
11
              Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
12
     case be REVERSED and REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On
13
     remand, the Commissioner will issue a favorable decision finding Plaintiff disabled as of May
14
     15, 2012.
15
              This case is reversed and remanded on the above grounds, and Plaintiff is entitled to
16
     reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant to 28
17
     U.S.C. § 1920, upon proper request to this Court.
18
              DATED this 4th day of January, 2019.
19

20

21                                                         A
                                                           BRIAN A. TSUCHIDA
22                                                         Chief United States Magistrate Judge

23

24

     Page 1         ORDER - [2:18-CV-01222-BAT]
